Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/179,518 filed on 11/02/2018. 

Response to Amendments
This is in response to the amendments filed on 01/19/2021. Independent claims 1, 8, 15 and 26 have been amended. Claims 1-15, 23 and 26-28 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/03/2021 by applicant’s representative Mr. Nick Beaulieu (Reg. No. 59,901).
The application has been amended as follows:
1.	(Currently Amended) A distributed lock management method, comprising:
wherein the nodes in each group determine the proxy node according to a consistency hash value, wherein the proxy node is a node with a smallest consistency hash value or a largest consistency hash value in a hash ring formed by consistency hash values of all nodes in each group, wherein the groups comprise a first group, wherein the first node is a proxy node in the first group, and wherein the second node is a non-proxy node in the first group; and
	sending, by the first node, a first lock grant message to the second node according to the first lock request message, wherein the first lock grant message is used to grant the first lock permission to the second node.

8.	(Currently Amended) A first node in a cluster storage system, comprising: 
	a memory having a plurality of instructions stored thereon; and 
	a processor coupled the memory, wherein the instructions cause the processor to be configured to:
	receive a first lock request message from a second node, wherein the first lock request message is used to apply to the first node for first lock permission corresponding to a first lock resource, wherein the cluster storage system comprises a wherein the nodes in each group determine the proxy node according to a consistency hash value, wherein the proxy node is a node with a smallest consistency hash value or a largest consistency hash value in a hash ring formed by consistency hash values of all nodes in each group, wherein the groups comprise a first group, wherein the first node is a proxy node in the first group, and wherein the second node is a non-proxy node in the first group; and
	send a first lock grant message to the second node according to the first lock request message, wherein the first lock grant message is used to grant the first lock permission to the second node.

15.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to be configured to: 
	receive a first lock request message from a second node, wherein the first lock request message is used to apply to the computer for first lock permission corresponding to a first lock resource, wherein the computer is in a cluster storage system, wherein the cluster storage system comprises a plurality of nodes, wherein the nodes are divided into a plurality of groups, wherein the groups are connected by proxy nodes, wherein each group comprises a proxy node that manages a lock resource and a non-proxy node that does not manage the lock resource, wherein the nodes in each group determine the proxy node according to a consistency hash value, wherein the proxy node is a node with a smallest consistency hash value or a largest consistency hash value in a hash ring formed by consistency hash values of all nodes in each group, wherein the groups comprise a first group, wherein the computer is a first node that is a proxy node in the first group, and wherein the second node is a non-proxy node in the first group; and 
	send a first lock grant message to the second node according to the first lock request message, wherein the first lock grant message is used to grant the first lock permission to the second node.

16.-22. (Cancelled) 

24.-25. (Cancelled)

26.	(Currently Amended) A storage system, comprising: 
	a plurality of nodes, wherein the nodes are divided into a plurality of groups, wherein the groups are connected by proxy nodes, wherein each group comprises a proxy node that manages a lock resource and a non-proxy node that does not manage the lock resource, wherein the nodes in each group determine the proxy node according to a consistency hash value, wherein the proxy node is a node with a smallest consistency hash value or a largest consistency hash value in a hash ring formed by consistency hash values of all nodes in each group, and wherein the groups comprise a first group;
	a first node in the first group that is configured to: 

	send a first lock grant message to the second node according to the first lock request message, wherein the first lock grant message is used to grant the first lock permission to the second node; and
	the second node in the first group that is configured to: 
	send the first lock request message; and 
	receive the first lock grant message.

Allowable Subject Matter
Claims 1-15, 23 and 26-28 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record PRINCE, JR.; Harold B. et al. (US 2010/0146122 A1) and newly cited RAY; Harvey et al. (US 2017/0185343 A1) individually or in combination do not disclose the invention as filed. 
PRINCE discloses a technique of a distributed lock management system with a proxy/ master node managing computing resource for a cluster of slave nodes for balanced and consistent placement of computing resource management responsibilities within a multi-computer environment, such as a cluster, that are both scalable and make efficient use of cluster resources. RAY discloses a technique of computing resource granting and revoking 
What is missing from the prior art is a hash ring forming consistent hash value and applying the consistent lowest or highest hash value to elect a proxy or master lock manager to provide service to a computing resource lock request from a slave node.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8, 15 and 26, and thereby claims 1, 8, 15 and 26 are considered allowable. The dependent claims which further limit claims 1, 8, 15 and 26 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491